Citation Nr: 1602441	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-06 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than June 17, 2009 for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than June 17, 2009 for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the VA Regional Office (RO) in New York, New York.

In August 2014, the Veteran testified at a Travel Board hearing at the RO in New York, New York before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for hearing loss in the left ear was received in March 1966.

2.  Service connection for hearing loss in the left ear was denied in June 1966, August 1966, October 1966, and January 1967 VA rating decisions; the Veteran was notified of these actions and of his appellate rights.  A timely notice of disagreement was not filed and new and material evidence was not received prior to the expiration of the appeal period, so the January 1967 VA rating decision is final.

3.  The Veteran's informal claim to reopen the issue of service connection for hearing loss in the left ear was received in November 1969; the issue was denied by the Board in a February 1971 decision.

4.  The Veteran's informal claim to reopen the issue of service connection for hearing loss, to include the left ear, and initial claim of service connection for hearing loss in the right ear, claimed as hearing, was received in November 1999; the issue of service connection for hearing loss was denied in a June 2000 VA rating decision.  A timely notice of disagreement was not filed and new and material evidence was not received prior to the expiration of the appeal period, so the June 2000 VA rating decision is final.

5.  An October 2004 private physician statement relevant to bilateral hearing loss was not a formal or informal claim by the Veteran to reopen the issues of service connection for hearing loss in the left and right ears.

6.  The Veteran's informal claims to reopen the issues of service connection for hearing loss in the left and right ears were received on June 17, 2009 and were still pending when service connection was granted for these disabilities in the January 2010 VA rating decision.

7.  The earlies date entitlement could have arisen for entitlement to service connection for bilateral hearing loss was on a positive examination in November 2009.

8.  VA did not deny compensation for any tinnitus disability prior to the January 2010 rating decision on appeal which granted service connection for tinnitus as secondary to service-connected bilateral hearing loss.

9.  The date of initial receipt for the claim of entitlement to service connection for tinnitus was received on June 17, 2009 and not within one year of the Veteran's separation from active service.

10.  The earliest date entitlement could have arisen for entitlement to service connection for tinnitus was on a positive examination in November 2009.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than June 17, 2009 for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155 (prior to March 24, 2015); 38 C.F.R. §§ 3.103, 3.105, 3.151(a), 3.156, 3.400(r), 20.302, 20.1100, 20.1103 (2015).

2.  Entitlement to an effective date earlier than June 17, 2009 for the grant of service connection for tinnitus has not been met.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.1(p), 3.155; 38 C.F.R. §§ 3.1(p), 3.103, 3.151(a), 3.155, 3.400(b)(2)(ii) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a hearing before the Board.  There is no evidence that additional records have yet to be requested.

With regard to the September 2014 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his complaints regarding hearing loss and tinnitus while in service and since service and the effective dates assigned for these disorders.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

The Veteran contends that he is entitled to an effective date earlier than June 17, 2009 for the grant of service connection for bilateral hearing loss and tinnitus.  In the March 2010 VA Form 21-4138, the Veteran noted the record shows his attempt to receive compensation from VA dated back to August 1966.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a)(1); 38 C.F.R. § 3.151(a).  

Prior to March 24, 2015, a "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a).  The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Bilateral Hearing Loss

With regard to an appeal for reopened claims, as in this case, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

The Veteran's initial claim of entitlement to service connection for hearing loss in the left ear was received in March 1966.  The issue was denied in June 1966, August 1966, October 1966, and January 1967 VA rating decisions.  While the Veteran was notified of these actions and of his appellate rights, a timely notice of disagreement was not filed.  New and material evidence was also not received prior to the expiration of the appeal period.  Therefore, the January 1967 VA rating decision is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103.  

In November 1969, the Veteran filed an informal claim to reopen the issue of service connection for hearing loss in the left ear.  The issue was denied on the merits in a February 1971 Board decision.  The February 1971 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In November 1999, the Veteran filed an informal claim to reopen the issue of service connection for hearing loss in the left ear and filed an initial claim of entitlement to service connection for hearing loss in the right ear.  The issues were denied in a June 2000 VA rating decision because, although the record showed a current bilateral disability, the evidence of record did not establish a nexus to service.  While the Veteran was notified of this action and of his appellate rights, a timely notice of disagreement was not filed.  New and material evidence was also not received prior to the expiration of the appeal period.  Therefore, the June 2000 VA rating decision is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103.  

In October 2004, the Veteran submitted an October 2004 private physician statement relevant to bilateral hearing loss.  This statement was unaccompanied by any communication, in writing, by the Veteran indicating intent to apply for VA compensation benefits.  Moreover, the element of a current bilateral hearing loss disability was already established at that time, as noted by the October 1999 VA outpatient audiological evaluation results, and considered in the June 2000 VA rating decision.  As such, the Board finds the Veteran's submission of the October 2004 private physician statement is not a formal or informal claim to reopen to reopen the issue.  See 38 C.F.R. § 3.1(p); 3.155(a); Brokowski, 23 Vet. App. at 84.

Approximately five years later, on June 17, 2009, the Veteran submitted an informal claim to reopen the issue and the RO granted it on the merits in the January 2010 VA rating decision.  

In light of the final June 2000 VA rating decision and not finding the October 2004 private physician statement as a formal or informal claim to reopen the issue, the Board finds that the Veteran's informal claim to reopen the issue of service connection for bilateral hearing loss on June 17, 2009 is the date of receipt of claim.

Next, a review of the record indicates that at the earliest, November 2, 2009 may be considered as the date entitlement arose for bilateral hearing loss.  While the October 1999 VA outpatient audiological evaluation report initially reflects a current disability of record, the element of a nexus to service was not established until the November 2009 VA audiological examiner provided a positive medical opinion.

Since the date of receive for the claim is June 17, 2009, which is earlier than the earliest date that can be construed as the date entitlement arose in November 2009, the Board finds the currently assigned effective date of June 17, 2009 is properly assigned for the grant of reopened claim for service connection for bilateral hearing loss.  As a result, the issue on appeal for an effective date earlier than June 17, 2009 is not warranted.  

Moreover, the Board notes that the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, and only a request for revision premised on clear and unmistakable evidence could result in the assignment of an earlier effective date.  See 38 U.S.C.A. § 5110(a); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.").  Since neither the Veteran nor his representative indicate, with some degree of specificity, that there was clear and unmistakable evidence in the January 1967 or June 2000 final VA rating decisions or February 1971 final Board decision, a claim for clear and unmistakable error with any of those final decisions has not been properly raised, so will not be discussed by the Board at this time.  See 38 C.F.R. § 3.105(a); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Tinnitus

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this case, the Veteran was separated from active service in January 1961, as shown on his DD Form 214.  The Veteran's initial claim of entitlement to service connection for tinnitus was received on June 17, 2009, more than a year after separation from service.  As a result, the Board considers whether the later of date of receipt of claim, or date entitlement arose, is the proper effective date for the grant of service connection for tinnitus.

As noted above, the date of receipt of the Veteran's claim for entitlement to service connection for tinnitus is on June 17, 2009 and the RO granted it on the merits as secondary to service-connected bilateral hearing loss in the January 2010 VA rating decision.  VA did not deny compensation for any tinnitus disability prior to the January 2010 VA rating decision on appeal.

The Board notes that the Veteran's previous claims pertaining to hearing loss in March 1966, November 1969, and November 1999, as well as the October 2004 private physician statement cannot be construed as formal or informal claims for establishing service connection for tinnitus.  Prior to June 17, 2009, the record does not contain any communication, in writing, by the Veteran indicating an intent to apply for VA compensation benefits for tinnitus.  See 38 C.F.R. § 3.1(p); 3.155(a); Brokowski, 23 Vet. App. at 84.

Moreover, it is important for the Veteran to understand the fact that the Veteran was assessed with tinnitus in the October 1999 VA outpatient audiological evaluation report and November 2003 VA outpatient treatment record does not put VA on notice that he is filing a claim with VA for service connection and compensation.  Simply stated, if a veteran is treated at a VA Medical Center it does not put VA on notice that the veteran thinks this disability is related to his military service.  Over time, that VA has treated many disabilities regarding veterans that have no connection with their military service, therefore, treatment for a problem, in and of itself, does not provide a basis to find that an informal claim has been filed.

Next, a review of the record indicates that at the earliest, November 2, 2009 may be construed as the date entitlement arose for tinnitus.  The element of a nexus was not established until the November 2009 VA medical opinion.

Since the date of receipt for the claim is June 17, 2009, which is earlier than the earliest date that can be construed as the dates entitlement arose in November 2009, the Board finds the currently assigned effective date of June 17, 2009 is not properly assigned for the grant of service connection for tinnitus.  As a result, the issue on appeal for an effective date earlier than June 17, 2009 is not warranted.  See 38 C.F.R. § 3.400(b)(2)(i).

Moreover, the Board notes that awards of secondary service connection are not awards of increased compensation within the meaning of the statute, the effective date can be no earlier than the date of the claim for service connection on a secondary basis.  Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes mellitus, type II and hypertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of claim of service connection for leukemia), aff'd sub nom. Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).


	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than June 17, 2009 for the grant of service connection for bilateral hearing loss is denied.

An effective date earlier than June 17, 2009 for the grant of service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


